DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 3/1/2021 has been entered. Applicant’s amendments to the Claims have overcome each and every 112(b) rejections previously set forth in the Final Office Action mailed 12/22/2020.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeremy Kriegel on 3/5/2021.

The application has been amended as follows: 
	IN THE CLAIMS:

Claim 9 has been amended as follows:
9. A method of using an assistive device comprising:
attaching an assistive device to a pressure cuff, the assistive device including a device body, the device body having a skin-contacting surface having an injection window opening to a hollow cavity of the device body, the hollow cavity of the device body being at least partially defined by a top surface, a guide channel connecting a front side of the device body to the hollow cavity, the guide channel disposed in a direction 
securing the pressure cuff around an arm of a patient;
inflating the pressure cuff to a target pressure;
inserting 
placing the implant in the patient via the applicator.

Claim 16 has been amended as follows:
16. The method of using the assistive device of Claim 9, and in the step of inflating the pressure cuff to the target pressure, forcing skin and subcutaneous tissues through the injection window of the device body into the hollow cavity of the device body

Claim 17 has been amended as follows:
17. The method of using the assistive device of Claim 9, wherein the step of placing the implant includes inserting [[an]] the implant into a subcutaneous fat layer.

Claims 19 and 20 are cancelled.
Claim 21 has been amended as follows:
21. The method of using the assistive device of Claim 16, wherein the forcing the skin and subcutaneous tissues through the injection window of the device bodydevice body

Claim 22 has been amended as follows:
22. The method of using the assistive device of Claim 12, and in the step of inserting

Allowable Subject Matter
Claims 9, 11-14, 16-18, 21 and 22 are allowed.
Claim 9, as currently amended, includes all the limitations from previously presented claim 10, now cancelled, which was indicated allowable in the office action mailed on 12/22/2020 if claim 10 was rewritten in an independent form.
Claims 11-14, 16-18, 21 and 22 being dependent on claim 9 are also allowed.

Response to Arguments
Applicant’s arguments, see pages 5 and 6, filed 3/1/2021, with respect to claim 9 have been fully considered and are persuasive.  The rejection of 9 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILAY J SHAH/            Primary Examiner, Art Unit 3783